                   Case 18-12808-KG              Doc 79       Filed 01/15/19        Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE



In re:                                                           ) Chapter 11

WHITE EAGLE ASSET PORTFOLIO,LP,et al.,l ) Case No. 18-12808(KG)

                                    Debtors.                     ) (Jointly Administered)
                                                                   Re: D.I.9

         ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
             AND REIMBURSEMENT OF EXPENSES OF PROFESSIONALS

                  Upon the motion (the "Motion")2 ofthe above-captioned debtors and debtors in

possession (the "Debtors")for the entry of an order (this "Order"), authorizing the Debtors to

establish procedures for interim compensation and reimbursement of expenses for professionals

and official committee members, as more fully set forth in the Motion; and the Court having

found that the Court has jurisdiction to consider the Motion; and due and proper notice ofthe

Motion having been provided, and it appearing that no other or further notice need be provided;

and the Court having reviewed the Motion and having determined that the legal and factual bases

set forth in the Motion establish good and just cause for the relief granted herein; and upon all

the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor,




' The Debtors in these chapter I 1 cases, along with the last four digits of each Debtor's federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC(8312); and
Lamington Road Designated Activity Company (7738). The location ofthe Debtors' service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton,FL 33486.
2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


DOCS SF:98798.3 93856/002
                  Case 18-12808-KG              Doc 79    Filed 01/15/19    Page 2 of 8




                IT IS HEREBY ORDERED THAT:

                 1.         The Motion is granted as set forth herein.

                 2.         Except as may otherwise be provided in an order ofthis Court authorizing

the retention of specific Professionals, all Professionals in these Chapter 11 cases retained by the

Debtors or any Committee may seek interim payment of compensation and reimbursement of

expenses in accordance with the following procedures (collectively, the "Compensation

Procedures"):

                            a.        On or before the 25th day of each calendar. month, or as soon as
                                      practicable thereafter (but not earlier than the 15th day of each
                                      calendar month), each Professional may file an application (a
                                      "Monthly Fee Application") with the Court for interim approval
                                      and allowance of compensation for services rendered and
                                      reimbursement of expenses incurred during any preceding month
                                      or months, and serve a copy of such Monthly Fee Application by
                                      overnight mail on each of the following parties (collectively, the
                                      "Notice Parties"):

                                        (1) counsel to the Debtors, Pachulski Stang Ziehl &Jones
                                            LLP, 919 N. Market Street, 17th Floor, Wilmington, DE
                                            19801, Attn: Colin R. Robinson, Esq.; and Pachulski Stang
                                            Ziehl &Jones LLP, 10100 Santa Monica Blvd., 13t" Floor,
                                            Los Angeles, CA 90067, Attn: Richard M.Pachulski, Esq.;

                                        (2) counsel to CLMG Corp. and LNV Corporation, White &
                                            Case LLP, 1221 Avenue of the Americas, New York, NY
                                            10020, Attn: Thomas Lauria, Esq., David Turetsky, Esq.,
                                 __       _ and-Andrew-Zatz,Esq.;

                                        (3) the Office of the United States Trustee, 844 King Street,
                                            Suite 2207 Lockbox 35, Wilmington, DE 19801, Attn:
                                            Juliet M. Sarkessian, Esq.; and

                                        (4) counsel to any official committee of unsecured creditors
                                            appointed in these cases.

                            b.        Any Professional that fails to file a Monthly Fee Application for a
                                      particular month or months may subsequently submit a
                                      consolidated Monthly Fee Application including any prior month


DOCS SF:98798.3 93856/002                                 2
                  Case 18-12808-KG         Doc 79     Filed 01/15/19     Page 3 of 8



                                 or months. All Monthly Fee Applications shall comply with the
                                 Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and
                                 applicable law.

                            c.   Each Notice Party will have 21 days after service of a Monthly Fee
                                 Application to review the request (the "Review Period"). If any
                                 Notice Party wishes to object to a Professional's Monthly Fee
                                 Application, the objecting party shall serve a written notice (a
                                 "Notice of Objection") so that it is received by the end of the
                                 Review Period on the applicable Professional and each of the
                                 Notice Parties. A Notice of Objection shall set forth the precise
                                 nature of the objection and the amount of fees and expenses at
                                 issue.

                            d.   Upon the expiration of the Review Period, if a Notice of Objection
                                 has not been served with respect to a Monthly Fee Application, a
                                 Professional may file a certificate of no objection with the Court
                                 with respect to the unopposed portion of the fees and expenses
                                 requested in its Monthly Fee Application (each, a "CNO"). After a
                                 CNO is filed, the Debtors are authorized and directed to pay the
                                 Professional an amount equal to 80% of the fees and 100% of the
                                 expenses requested in the applicable Monthly Fee Application (the
                                 "Maximum Monthly Pament") If a Notice of Objection was
                                 timely received and remains unresolved, the Debtors are
                                 authorized and directed to pay the Professional an amount (the
                                 "Reduced Monthly Payment") equal to the lesser of (i) the
                                 Maximum Monthly Payment and (ii) 80% of the fees and 100% of
                                 the expenses that, in each case, are not subject to a Notice of
                                 Objection.

                            e.   If a Notice of Objection is timely served in response to a Monthly
                                 Fee Application, the objecting party and the Professional shall
                                 attempt to resolve the objection on a consensual basis. If and to
                                 the extent that the parties reach an agreement, the Debtors shall
                                 promptly pay 80% of the agreed-upon fees and 100% of the
                                 agreed-upon expenses, to the extent not already included in an
                                 Reduced Monthly Payment (an "Incremental Resolution
                                 Payment"). If, however, the parties are unable to reach a complete
                                 resolution of the objection within ten days after service of the
                                 Notice of Objection, the objecting party shall file its objection (the
                                 "Objection") with the Court within three business days and serve
                                 such Objection on the respective Professional and each of the
                                 Notice Parties. Thereafter, the Professional may either (i) file with
                                 the Court a response to the Objection, together with a request for
                                 payment of the difference, if any, between (A) the Maximum
                                 Monthly Payment and (B)the Reduced Monthly Payment and any
                                 Incremental Resolution Payment made to the affected Professional


DOCS SF:98798.3 93856/002                             3
                  Case 18-12808-KG         Doc 79     Filed 01/15/19     Page 4 of 8




                                 (the "Incremental Amount") or (ii) forego payment of the
                                 Incremental Amount until the next interim or final fee application
                                 hearing, at which time the Court will consider the Objection, if
                                 requested by the parties.

                            f.   At three-month intervals or such other intervals convenient to the
                                 Court (the "Interim Fee Period"), each of the Professionals may
                                 file with the Court and serve on the Notice Parties an application
                                 (an "Interim Fee Application") for interim Court approval and
                                 allowance of the payment of compensation and reimbursement of
                                 expenses sought by such Professional in its Monthly Fee
                                 Applications, including any holdbacks, filed during the Interim Fee
                                 Period, pursuant to section 331 of the Bankruptcy Code. The
                                 Interim Fee Application must include a brief description
                                 identifying the following:

                                   (1) the Monthly Fee Applications that are the subject of the
                                       request;

                                   (2) the amount offees and expenses requested;

                                    (3) the amount offees and expenses paid to date;

                                    (4) the amount offees and expenses subject to an Objection;

                                    (5) the deadline for parties to file objections (the "Additional
                                        Ob'ectt ions") to the Interim Fee Application; and

                                    (6) any other information requested by the Court or required by
                                        the Bankruptcy Rules or Local Rules.

                            g.   Objections, if any, to an Interim Fee Application shall be filed and
                                 served upon the Professional that filed the Interim Fee Application
                                 and the other Notice Parties so as to be received on or before 4:00
                                 p.m. prevailing Eastern Time on the 21st day (or the next business
                                 day if such day is not a business day) following service of the
                                 applicable Interim Fee Application.

                                    (1) The Debtors will request that the Court schedule a hearing
                                        on the Interim Fee Applications at least once every six
                                        months. The Debtors, however, may request that a hearing
                                        be held every three months or at such other intervals as the
                                        Court deems appropriate. If no Objections are pending and
                                        no Additional Objections are timely filed, the Court may
                                        grant an Interim Fee Application without a hearing.

                                    (2) The first Interim Fee Period will cover the applicable
                                        postpetition period from November 2018 through February


DOCS SF:98798.3 93856/002                             4'
                  Case 18-12808-KG          Doc 79     Filed 01/15/19     Page 5 of 8




                                         2019. Thus, the first Interim Fee Period will cover the
                                         applicable Petition Date through February 28, 2019. Each
                                         Professional must file and serve its first Interim Fee
                                         Application on or before the 45th day following the end of
                                         the first Interim Fee Period. Accordingly, the first Interim
                                         Fee Applications must be filed on or before April 14, 2019.

                                    (3) The pendency of an Objection to a request for payment of
                                        compensation or reimbursement of expenses will not
                                        disqualify a Professional from the payment of any other
                                        request for payment of compensation or reimbursement of
                                        expenses under the Interim Compensation Procedures
                                        (provided that such other request is not the subject of a
                                        pending Objection). Any Professional that fails to file a
                                        Monthly Fee Application or an Interim Fee Application
                                        when due or permitted will be ineligible to receive further
                                        interim payments of fees or reimbursement of expenses
                                        under the Interim Compensation Procedures until such
                                        Monthly Fee Application or Interim Fee Application is
                                        submitted by the Professional. There will be no other
                                        penalties for failing to file a Monthly Fee Application or an
                                        Interim Fee Application in a timely manner.

                                     (4) Neither (i) the payment of or the failure to pay, in whole or
                                         in part, interim compensation and/or the reimbursement of
                                         or the failure to reimburse, in whole or in part, expenses
                                         under the Interim Compensation Procedures nor (ii) the
                                         filing of or failure to file an Objection, or the service of or
                                         failure to serve a Notice of Objection, will bind any party in
                                         interest or the Court with respect to the final allowance of
                                         applications for payment of compensation and
                                         reimbursement of expenses of Professionals, and all
                                         parties' rights with respect to any Final Fee Application are
                                         fully reserved. All fees and expenses paid to Professionals
                                         under the Interim Compensation Procedures are subject to
                                         disgorgement until final allowance by the Court.

                 3.         Each member ofthe Committee is permitted to submit statements of

expenses incurred in the performance ofthe duties of the committee (excluding third-party

counsel expenses of individual committee members) with supporting vouchers to Committee

counsel, which counsel shall collect and submit the committee member's request for

reimbursement in accordance with the Compensation Procedures. Approval ofthe


DOCS SF:98798.3 93856/002                              5
                  Case 18-12808-KG           Doc 79     Filed 01/15/19    Page 6 of 8




Compensation Procedures, however, will not authorize payment of such expenses to the extent

that such payment is not authorized under the Bankruptcy Code,the Bankruptcy Rules, Local

Rules, or the practice of this Court.

                 4.         Approval ofthe Compensation Procedures does not authorize payment of

such expenses to the extent that such payment is not authorized under the Bankruptcy Code,the

Bankruptcy Rules, Local Rules, or the practice of this Court.

                 5.         The Professionals shall be required to serve the Interim Fee Applications

and the Final Fee Applications only on the Notice Parties, and all other parties that have filed a

request for special notice with the Clerk of this Court pursuant to Bankruptcy Rule 2002 shall be

entitled to receive only notice of hearings on the Interim Fee Applications and Final Fee

Applications.

                 6.         In each Interim Fee Application and Final Fee Application, all attorneys

and professionals who have been or are hereafter retained pursuant to sections 327, 363, or 1103

ofthe Bankruptcy Code, unless such attorney or professional is retained by the Debtors pursuant

to the Order Pursuant to Sections 105(a), 327, 328, and 330 ofthe Bankruptcy Code Authorizing

Debtors to Retain, Employ, and Compensate Certain Professionals Utilized by Debtors in the

Ora'inary CouNse ofBusiness, shall(a) apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Debtors' Chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code~and applicable provisions of the

Bankruptcy Rules, Local Rules, and any other applicable procedures and orders ofthe Court, and

(b) make a reasonable effort to comply with the U.S. Trustee's requests for information and



DOCS SF:98798.3 93856/002                              6
                  Case 18-12808-KG           Doc 79     Filed 01/15/19     Page 7 of 8




additional disclosures as set forth in the Guidelinesfor Reviewing Applicationsfor Compensation

and Reimbursement ofExpenses Filed under 11 U.S.C. ~ 330 by Attorneys in Larger Chapter 11

cases Effective as ofNovember 1, 2013(the "U.S. Trustee Guidelines").

                 7.         All notices given in accordance with the Compensation Procedures as set

forth herein shall be deemed sufficient and adequate notice and in full compliance with the

applicable provisions ofthe Bankruptcy Code, Bankruptcy Rules, and Local Rules.

                 8.         The Debtors shall include all payments made to Professionals in

accordance with the Compensation Procedures in their monthly operating report(s), identifying

the amount paid to each of the Professionals.

                 9.         Notwithstanding anything to the contrary in this Order, to the extent a

Professional provides services to the Debtors and any non-Debtor(s), the rights of CLMG Corp.

and LNV Corporation with respect to the appropriate allocation of any fees and expenses of such

Professional, as among the Debtors and any non-Debtor(s), are expressly reserved. Consistent

with the terms ofthis Order, CLMG Corp. and LNV Corporation may object to the allocation of

any such fees and expenses or any related payment by or purported liability of the Debtors,

which objection, if not resolved consensually, shall be adjudicated by the Court. To the extent

that any objections with respect to the allocation of any fees and expenses are asserted by CLMG

and LNV,the Debtors reserve all rights to respond to any such objections as appropriate.

                  10.       The payments authorized under this Order shall be subject to any order

approving the use of cash collateral and/or postpetition financing, including the budget

thereunder.



DOCS SF:98798.3 93856/002                               7
                   Case 18-12808-KG            Doc 79     Filed 01/15/19     Page 8 of 8




                 11.         Nothing in this Order shall bind any party in interest or the Court with

respect to the interim or final allowance of applications for payment of compensation and

reimbursement of expenses of Professionals, and all parties' rights with respect to any Interim

Fee Application or Final Fee Application are fully reserved.

                  12.        Notice of the Motion as provided therein shall be deemed good and

sufficient notice as such motion and the requirements of Bankruptcy Rule 6004(a) and the Local

Bankruptcy Rules are satisfied by such notice.

                  13.        The Debtors are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion.

                  14.        The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




        Dated: January 15th, 2019                      KEVIN GROSS
        Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
 DOGS SF:98798.3 93856/002                                g
